NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                     SUPERIOR COURT OF NEW JERSEY
                                     APPELLATE DIVISION
                                     DOCKET NO. A-0520-18T1

STATE OF NEW JERSEY,
                                          APPROVED FOR PUBLICATION
      Plaintiff-Respondent,
                                                  March 12, 2019

v.                                            APPELLATE DIVISION


ROBERT J. KOSCH, JR.,

     Defendant-Appellant.
__________________________

            Submitted February 5, 2019 – Decided March 12, 2019

            Before Judges Fisher, Hoffman and Firko.

            On appeal from Superior Court of New Jersey, Law
            Division, Sussex County, Indictment Nos. 13-05-0187
            and 13-05-0188.

            Robert J. Kosch, Jr., appellant pro se.

            Fredric M. Knapp, Morris County Prosecutor, attorney
            for respondent (Paula C. Jordao, Assistant Prosecutor,
            on the brief).

      The opinion of the court was delivered by

FISHER, P.J.A.D.

      This is the third time this matter has come before us. The first time, we

reversed defendant's three convictions for the theft of immovable property; we
remanded those counts for a new trial and left standing his other six convictions.

State v. Kosch, 444 N.J. Super. 368 (App. Div.), certif. denied, 227 N.J. 369

(2016). Our mandate clearly precluded resentencing without a final disposition

of the three theft-of-immovable-property counts, yet the trial judge simply

shelved those counts and resentenced defendant on the other six convictions to

the same aggregate sentence. So, when defendant appealed for the second time,

we vacated that new judgment of conviction and remanded for a final disposition

of the shelved counts. State v. Kosch, 454 N.J. Super. 440 (App. Div. 2018).

The State then voluntarily dismissed the three theft-of-immovable-property

counts, and the judge again resentenced defendant to the same aggregate

sentence originally imposed.

      Defendant appeals and argues, among other things, that the judge: (1) by

"reviving" a dismissed count, imposed the same aggregate sentence and thereby

violated his double jeopardy and due process rights; (2) imposed an extended

fifteen-year term on a conviction for which he previously sentenced defendant

to a seven-year prison term, thereby violating double jeopardy and due process

principles; and (3) imposed an excessive sentence. We reject the first two of

these arguments, but, on consideration of the third, we remand for further

proceedings.


                                                                          A-0520-18T1
                                        2
                                        I

      The factual circumstances, as well as many of the procedural events in

this convoluted matter, are explained in our earlier reported decisions and need

not be repeated here. We only briefly traverse some of that well-trodden ground

to explain why defendant's argument about a "revived" dismissed count is

without merit.

                                        A

      Defendant was charged with committing numerous offenses described in

two indictments: 13-05-0187 and 13-05-0188, which we will refer to as 187 and

188. To be precise, 187 and 188 each contained ten counts. In 2014, defendant

was tried on eleven of those twenty counts: all of 188's ten counts and one of

187's. As we observed in Kosch I, the one count from 187 that was part of the

trial was 187's tenth count, which, to confuse the reader further, was designated

at trial as "count eleven." 444 N.J. Super. at 377.

      The jury convicted defendant of seven of 188's counts, as well as that

single count from 187. At sentencing, the judge imposed prison terms on the

seven counts from 188 for the following periods of time:

                  count one (second-degree theft of immovable
                   property): fifteen years, subject to a six-year
                   period of parole ineligibility


                                                                         A-0520-18T1
                                        3
                 count two (third-degree forgery): five years

                 count six (second-degree theft of immovable
                  property): eight years

                 count seven (third-degree theft of movable
                  property): five years

                 count eight (third-degree theft of immovable
                  property): five years

                 count nine (third-degree theft of movable
                  property): five years

                 count ten (third-degree forgery): five years

The judge also imposed on "count eleven" – again, 187's tenth count, which

charged second-degree trafficking in items containing personal identifying

information, N.J.S.A. 2C:21-17.3 – a seven-year prison term.

      What we referred to in Kosch I as "the first group" of convictions – counts

one, six, eight and eleven – were ordered to run concurrently with each other,

and the convictions in "the second group" – counts two, seven, nine and ten –

were ordered to run concurrently with each other. 444 N.J. Super. at 377. The

concurrent terms of the first group, however, were ordered to run consecutively

to the collection of concurrent terms in the second group. Ibid. This produced

an aggregate twenty-year prison term with a six-year period of parole

ineligibility. Ibid.


                                                                         A-0520-18T1
                                       4
      Our decision in Kosch I reversed the theft-of-immovable-property

convictions: counts one, six, and eight, which were all part of the first group.

Of that group, count one carried the lengthiest term, indeed, the only extended

term and the only term subject to a period of parole ineligibility of all

defendant's convictions. With the State's voluntary dismissal of counts one, six,

and eight, the only remaining conviction in the first group of convictions is count

eleven, which, as we have noted, was the only count of 187 that was adjudicated.

That is why defendant's argument about this so-called "revived count" is

meaningful. Without a conviction on count eleven, no convictions would be left

in the first group, and defendant would be left to serve – absent further alteration

through resentencing – the concurrent prison terms imposed on the second

group, which amount to five years: a prison term that defendant may have by

now completed.

                                         B

      With these convoluted circumstances in mind, we consider defendant's

contentions about the "revived" count, 187's tenth count, which we have referred

to as count eleven. The centerpiece of this argument is an order entered by the

trial judge on April 6, 2015, well after both the trial, which occurred in

September and October 2014, and the sentencing proceeding, which occurred in


                                                                            A-0520-18T1
                                         5
December 2014.     The April 6, 2015 order granted "defendant's motion for

dismissal of [187] with prejudice." The judge noted at the bottom of the order

that defendant's motion for prosecutorial misconduct was unopposed.          The

record on appeal also reveals that a month later – on May 5, 2015 – the judge

signed an order rescinding the April 6, 2015 order:

            ORDERED, that the previous order dated April 6, 2015
            which erroneously states that defendant's motion to
            dismiss the indictment with prejudice is "GRANTED,"
            be amended to accurately reflect the record below and
            defendant's motion to dismiss the indictment with
            prejudice is DENIED.

      There are a number of reasons for rejecting the importance defendant

attributes to the April 6, 2015 order. First, as we have mentioned, the judge

realized it was mistakenly entered soon after. Second, to the extent defendant

argues that the April 6, 2015 order was the product of a reasoned disposition and

not a mere mistake, defendant had by that time already been convicted on the

only count from 187 that was tried; the idea that the judge would grant a motion

to dismiss the indictment that already produced a conviction and intended that

order to eviscerate the jury's determination on that count seems preposterous.

And, in any event, defendant initiated his appeal three months before the April




                                                                         A-0520-18T1
                                       6
6, 2015 order,1 so the judge was without jurisdiction to do anything about a count

of that indictment that was adjudicated by way of the judgment under review in

this court. R. 2:9-1(a).

        Unlike State v. Blacknall, 288 N.J. Super. 466 (App. Div. 1995), aff’d

o.b., 143 N.J. 419 (1996), on which defendant chiefly relies, the April 6, 2015

order – in light of the May 5, 2015 order – constitutes neither an acquittal nor

its equivalent. In Blacknall, although mistaken, a trial judge dismissed a first-

degree kidnapping charge at the close of the State's presentation of its evidence,

but later, near the end of defendant's direct testimony, the judge realized his

error and allowed the jury to consider the first-degree kidnapping charge, on

which the jury eventually convicted. Id. at 470-71. A divided panel concluded,

and the Supreme Court agreed, that jeopardy attached to the kidnapping charge

even though the judge erred when he initially granted defendant's motion. Id. at

476. Whether jeopardy attaches turns on whether, whatever the "form," the

judge's actions constitute an acquittal. State v. Barnes, 84 N.J. 362, 371 (1980).

The trial judge's grant of defendant's motion to dismiss at the close of the State's

case in Blacknall clearly represented an acquittal on the kidnapping charge and

precluded its consideration by the jury. Blacknall, 288 N.J. Super. at 476.


1
    Defendant filed his notice of appeal on January 5, 2015.
                                                                            A-0520-18T1
                                         7
      Defendant is not similarly situated. He had already been convicted on

187's tenth count – the so-called count eleven – so that the later mistaken order

dismissing the entire indictment, which was readily rescinded, could not

rationally be viewed as a "resolution, correct or not, of some or all of the factual

elements of the offense charged." United States v. Martin Linen Supply Co.,

430 U.S. 564, 571 (1977); see also Barnes, 84 N.J. at 371; Blacknall, 288 N.J.

Super. at 472. Moreover, the mistaken order dismissing 187 was entered at a

time when defendant's direct appeal was pending, so the judge lacked

jurisdiction to enter such an order, R. 2:9-1(a), and, by the same token, defendant

could not have reasonably relied on its legitimacy or claim prejudice in its

absence.

                                         II

      Defendant also claims the aggregate sentence imposed after our second

remand and after the dismissal of the three theft-of-immovable-property counts

violates double jeopardy and due process principles.

      The judge entered a judgment that imposed the same aggregate sentence

by ordering a fifteen-year extended term, with a six-year period of parole

ineligibility, on the so-called count eleven, on which he had previously imposed




                                                                            A-0520-18T1
                                         8
only a seven-year term. The judgment of conviction under review now contains

prison terms of the following lengths:

                 count two: five years

                 count seven: five years

                 count nine: five years

                 count ten: five years

                 count eleven: fifteen years, subject to a six-year
                  period of parole ineligibility

The prison terms imposed on counts two, seven, nine and ten were ordered to

run concurrently with each other but consecutively to the term imposed on count

eleven. In this way, the judge came to the same place as his original sentence.

      Double jeopardy principles apply differently when a defendant is

resentenced than when acquitted. As the Supreme Court observed in United

States v. DiFrancesco, 449 U.S. 117, 133 (1980), "[h]istorically, the

pronouncement of sentence has never carried the finality that attaches to an

acquittal." On the other hand, once a defendant commences a sentence with an

"expectation of finality in his original underlying conviction, . . . a constitutional

bar [arises] against an increase in that sentence." State v. Rodriguez, 97 N.J.

263, 270 (1984). What Rodriguez requires had occurred by the time the State

voluntarily dismissed counts one, six, and eight.            When defendant was

                                                                              A-0520-18T1
                                          9
resentenced following those dismissals, the judge was constitutionally barred

from increasing the sentence defendant was already serving.            The judge

recognized this limitation and, indeed, he did not increase what was originally

imposed in the aggregate; he only increased a term on one of the convictions.

      To reach the same aggregate sentence, despite the absence of the prior

convictions on counts one, six, and eight, the judge imposed a fifteen -year

extended term, with a six-year parole ineligibility period, on count eleven when

– previously – he had only imposed a seven-year term. Defendant argues that

this increase in the prison term imposed on count eleven violated his federal and

constitutional double jeopardy and due process rights. We disagree.

      First, there is no doubt that the judge was required to resentence

defendant. We said as much in Kosch I, 444 N.J. Super. at 393, when we

mandated that, once counts one, three and six "are finally adjudicated, defendant

should be resentenced on all convictions, including those with which we have

not intervened" and that the sentencing judge should, at that time, "pay particular

attention" to the potential for merger if defendant should end up being convicted

again on any of those counts. 2 Our mandate did not preclude resentencing if


2
  As explained in Kosch I, three individuals were victimized by the conduct
charged in all the counts for which defendant was originally convicted. 444 N.J.


                                                                           A-0520-18T1
                                       10
defendant was acquitted at a retrial on those counts or, as here, where the State

opted to dismiss the remanded counts.

      Second, our Supreme Court, as a general matter, "perceived [no]

unfairness" in permitting a judge to restructure a sentence on multiple

convictions so long as the aggregate is not exceeded in the circumstance where

a defendant succeeded on appeal in obtaining a merger of sentences on which

the trial judge imposed separate prison terms. Rodriguez, 97 N.J. at 272. Later,

we viewed Rodriguez as permitting – after an appeal resulted in the elimination

of the consecutive aspect of an overall sentence – the increase of other

interdependent convictions, recognizing only a bar against exceeding the

original sentence in the aggregate. State v. Espino, 264 N.J. Super. 62, 68-69

(App. Div. 1993).

      We extended this concept further still in State v. Young, 379 N.J. Super.

498 (App. Div. 2005). There, the defendant was convicted of aggravated assault

and burglary, and sentenced to a five-year term, subject to a two-and-one-half-




Super. at 374-76. Even without the three convictions that were vacated and later
dismissed, defendant remains convicted of conduct that victimized the same
three individuals; the mode and manner – and arguably the severity in light of
the absence of two second-degree convictions – of his conduct has been altered
by the results of Kosch I and the State's voluntary dismissal of the theft-of-
immovable-property counts.
                                                                         A-0520-18T1
                                      11
year parole ineligibility period, on the former, and a consecutive four-year term

on the latter. Id. at 502-03. On appeal, the burglary conviction was overturned

because of insufficient evidence. Id. at 503. When resentencing defendant on

the aggravated-assault conviction, the trial judge granted the State's renewed

motion for an extended term – a motion previously denied – and increased the

prison term on that conviction to nine years, subject to a two-and-one-half-year

period of parole ineligibility – the equivalent of the aggregate term previously

imposed. Id. at 504-05. We found, in these circumstances, "no double jeopardy

or due process violation since the overall sentence remained the same." Id. at

509.

       We discern no principled distinction to be drawn between Young and the

matter at hand. In Young, the sentencing judge originally opted to impose two

lesser consecutive terms instead of an extended term. When one of the two

convictions was overturned, we found no constitutional violation in the

defendant being resentenced to an extended term on the only remaining

conviction. And so, here, we conclude that to adhere to the principles well

established in Rodriguez and our subsequent cases, double jeopardy and due

process principles did not preclude the judge's imposition, for the first time, of

an extended term on count eleven.


                                                                          A-0520-18T1
                                       12
                                       III

      Even though we find no merit in defendant's constitutional arguments, his

argument about the overall sentence and its alleged excessiveness are not

insubstantial. And those arguments are certainly not precluded by our rejection

of defendant's constitutional arguments.       The judge may have had the

constitutional authority to impose the same aggregate sentence but that doesn't

mean he should have. The sentence ultimately imposed after the prior appellate

proceedings must still adhere to this State's well-established sentencing

philosophy and may not be so excessive as to shock the judicial conscience.

Indeed, as Justice Handler wrote for the unanimous Rodriguez Court, a

sentencing judge in such an instance, while not barred by constitutional

principles in imposing the same aggregate term, remains obligated to impose a

sentence that "will properly reflect the sentencing guidelines of the [New Jersey

Code of Criminal Justice]." 97 N.J. at 276. See also Young, 379 N.J. Super. at

506. In short, defendant was entitled to be resentenced for the offenses on which

he stood convicted, in light of his own qualities and shortcomings, and without

an undue dedication to a sentence previously imposed. See State v. Fuentes,

217 N.J. 57, 71 (2014) (recognizing that "the Code, our case law and the court




                                                                         A-0520-18T1
                                      13
rules prescribe a careful and deliberate analysis," the "foundation" of which "is

a thorough understanding of the defendant and the offense").

      In examining defendant's excessive-sentence argument, we start with the

noteworthy circumstance that this sentence incorporated not only an extended

term with a period of parole ineligibility but a consecutive term as well. There

may be no legal impediment to such a sentence,3 but the decision to impose both

an extended term and a consecutive term suggests a heightened need for scrutiny

of "the real-time consequences" of the overall sentence. State v. Liepe, 453 N.J.

Super. 126, 140 (App. Div.), certif. granted, 235 N.J. 295 (2018); accord State

v. Abdullah, 184 N.J. 497, 515 (2005); State v. Miller, 108 N.J. 112, 122 (1987).

Because the proceedings reveal, in our view, the judge's intent on imposing the

same aggregate sentence as previously imposed – without adequate

consideration for the fact that three convictions, one of which carried an

extended term, were removed from the calculus – we are compelled to remand

this matter for resentencing.




3
  For example, defendant's atrocious past criminal record provided a sufficient
basis for an extended term. The remaining convictions involve multiple victims
through defendant's independent and separate conduct, factors that provide
support for consecutive terms. State v. Yarbough, 100 N.J. 627, 644 (1985).


                                                                         A-0520-18T1
                                      14
      Stated another way, the judgment now under review poses a question that

has not adequately been answered in the trial court: how can a defendant, who

stands convicted of less than what he was convicted when originally sentenced,

deserve precisely the same sentence? 4 While that is not to say a judge would be

precluded from reaching the same result without shocking the judicial

conscience,5 State v. Roth, 95 N.J. 334, 364-65 (1984), on this record we can

find no stated justification for imposing the same aggregate sentence when

defendant stands convicted of less wrongdoing than before. The record lacks an

analysis of the degree to which defendant's overall culpability has been altered

– if at all – by the elimination of three convictions (including two of the three

second-degree convictions) that originally formed the same aggregate sentence

that the judge again imposed.




4
   Defendant was originally sentenced on one second-degree offense of
trafficking in items containing personal identifying information, two second -
degree theft offenses, three third-degree theft offenses, and a third-degree
forgery offense. This has changed to where defendant now stands convicted of
only the second-degree trafficking offense, two third-degree theft offenses, and
the third-degree forgery offense.
5
  We are mindful that defendant was charged and convicted of victimizing three
property owners and the eventual dismissal of three of those convictions did not
reduce the number of defendant's victims.
                                                                         A-0520-18T1
                                      15
      In remanding, we also direct that defendant be resentenced by a di fferent

judge. We have previously observed how in similar circumstances it becomes

"a difficult and uncomfortable task," State v. Henderson, 397 N.J. Super. 398,

416 (App. Div. 2008), aff'd and modified on other grounds, 208 N.J. 208 (2011),

for a judge to engage in a re-evaluation of all relevant circumstances having

firmly, and on multiple occasions, concluded that defendant was deserving of

the aggregate sentence.

                                       ***

      For all these reasons, we reject defendant's Points I, I(A), II, and II(A).

We find insufficient merit in defendant's Points III, III(A), IV, V, VI, and VI(A)

– to the extent not encompassed by what we have already expressed – to warrant

further discussion in a written opinion. R. 2:11-3(e)(2). And we need not further

consider the sentencing arguments contained in defendant's Point VII in light of

our remand for resentencing by a different judge.6


6
   To be clear about what has been argued, defendant's pro se brief includes the
following points and subpoints: I. "The dismissal of count 10 of [187] by the
court on [April 6, 2015] is an "acquittal" based on the holding in State v.
Blacknall[, 288 N.J. Super. 466] . . . making this sentence illegal and in violation
of defendant's guaranteed right to be free from double jeopardy"; II(A). "Finality
attached once the [April 6, 2015] order was delivered by the court and
defendant's attorney withdrew his representation based on the judge's ruling";
II. "Without the State first filing a motion for reconsideration or appealing the


                                                                            A-0520-18T1
                                        16
      Remanded for resentencing. We do not retain jurisdiction.




[April 6, 2015] order dismissing the indictments within the twenty[-]day non-
enlargeable time period prescribed in Rule 1:7-4, the [May 5, 2015] order signed
by [the trial judge] is void and unenforceable"; II(A). "Court rules prevent the
[May 5, 2015] amended order from controlling"; III. "Defendant was made to
stand trial without the court determining if the pre-trial motions to dismiss the
indictments were valid, or palpably defective in violation of defendant's Fifth
and Fourteenth Amendment rights to a fair trial"; III(A). "The court's actions
here are structural error requiring reversal"; IV. "The trial judge prevented a
meaningful review on direct appeal"; V. "The Criminal Code of New Jersey . . .
demands that this sentence be vacated and the April 6, 2015 order delivered by
[the trial judge] re-instated by this court dismissing count 10 of [187]"; VI. "All
sentences had terminated prior to the [February 1, 2017] resentencing"; VI(A).
"This sentence is illegal"; VII. "The imposition of the extended term is
improper."
                                                                           A-0520-18T1
                                       17